Peck, J.
delivered the opinion of the court.
There is no fraud pretended in this case, the commissioners, in drawing the lottery, having acted in good faith. Does there appear such a mistake as makes it indispensable that for the sake of justice amongst the ticket holders there should be a redrawing? A majority of us are of opinion there is not. Books were kept of the drawing, the tickets were strung in separate files in the order drawn, by which mistakes could be rectified. A. mistake didintervene, but was rectified by the files of tickets; this was part of the drawing, so were all the acts of the commissioners in making calculations, until the truth was arrived at. So soon as it was found that the 640th drawn ticket produced the mistake, a clue was given to correct the whole list by, so that justice would be done to every ticket holder, according to the drawing as corrected by the files. This last drawn ticket is wholly out of dispute, if the drawing is to stand; because, if entitled as a stationary prize, it is as to it, useless to enquire what or whether any ticket stood opposite to it in the wheel; being the last, made it the prize. As to the other objections, that the clerks were not sworn, and that two justices were not present, these matters in the act were directory; and though no doubt it was expected the act would have been pursued more strictly, yet, as the evils complained of are not imputable to the want of this strictness, in the absence of fraud even imputed, it is no ground to set the lottery aside. The *142peace, good order and morals of society require that an r , , , U end should be put to these chances.
The authorities before us justify granting the relief sought; in many of their features they are strikingly analogous. 10 Wheat. 395: 6 Durnford and East, 646: 2 Bin. 301.
Decree reversed.